Citation Nr: 9915818	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 
10 percent for shell fragment wounds of the left shoulder and 
left upper back, with scars.


WITNESS AT HEARINGS ON APPEAL

Appellant and Appellant's psychologist


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to August 
1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1998, at which time the issue of 
entitlement to an increased evaluation for post-traumatic 
stress disorder with a schizoaffective disorder was granted 
and the issue of entitlement to a disability evaluation in 
excess of 10 percent for shell fragment wounds of the left 
shoulder and left upper back, with scars, was remanded.  The 
appropriate development was undertaken by the regional office 
(RO), and the case is again before the Board for appellate 
disposition.  

In a June 1995 statement, the veteran stated that he had 
developed arthritis of the left shoulder where his shell 
fragment wounds were located.  Review of the record shows 
that this matter has not been adjudicated.  Additionally, in 
a March 1998 statement, the veteran requested compensation 
for shell fragment wounds embedded in the head.  A review of 
the claims file shows that a February 1947 rating action 
granted a noncompensable evaluation for multiple minute 
metallic foreign bodies in the subcutaneous soft structures 
of the left side of the skull and face.  These matters, which 
are not inextricably intertwined with the issue on appeal, 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran's shell fragment scarring of the left 
shoulder and left upper back involves tenderness and pain.  

3.  There is no functional impairment, including muscular, 
neurologic, or otherwise, as a result of the veteran's 
scarring of the left shoulder and left upper back.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
10 percent for shell fragment wounds of the left shoulder and 
left upper back, with scars have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.59, 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

As a preliminary matter, the Board notes that the veteran was 
afforded a hearing before Traveling Members of the Board in 
August 1990.  The Board has attempted to locate the 
transcript and/or tape recording of the hearing, but has been 
unsuccessful.  A Board decision was issued in January 1991, 
following the decision.  Since that time, additional medical 
evidence has been associated with the claims file.  In August 
1996, the veteran testified before a Hearing Officer.  In 
August 1997, the veteran was afforded a hearing before a 
Member of the Board.  Additionally, in February 1998, the 
Board remanded the matter to obtain additional evidence.  In 
light of the Board's disposition below, it is clear the 
veteran has not been prejudiced by the absence of the lost 
transcript.


I.  Factual Background

Service medical records of September 1944 show that the 
veteran was treated for multiple wounds of the left shoulder.  
All wounds were debrided.  The veteran was hospitalized in 
October 1944, and the wounds were described as multiple and 
penetrating the left thorax, 6 in number of moderate 
severity, due to enemy action, and as a result of artillery 
shell, afoot, shell fragments.  The additional diagnosis was 
secondary closure of wounds.  X-rays demonstrated no pleural 
involvement or fracture of the left scapula; there were many 
small and medium-sized foreign bodies in the soft tissue 
posteriorly in the region of both shoulders and upper portion 
of the chest.  The veteran was awarded the Purple Heart medal 
for the wounds.   

A service X-ray in July 1945 revealed multiple metallic 
fragments, the largest being 1/2 centimeter in diameter, in the 
soft tissues of the shoulder and in the projection of the 
upper chest.  Service medical records of February 1945 
indicated that there were no neurological abnormalities on 
examination.  Neurological examination in August 1945 was 
also essentially normal.  

A September 1945 rating decision granted a 10 percent 
evaluation for shell fragment wounds of the left shoulder and 
chest.  

The veteran was afforded a VA examination in October 1946 for 
multiple scars on the left shoulder and back.  On 
neuropsychiatric examination, the impression was that the 
veteran was neurologically negative.  On surgical 
consultation, the veteran's chief complaint was of shell 
fragment wounds of the left shoulder and left chest.  At the 
time of the examination, the veteran had some pain in the 
shoulder which was mild and nondisabling.  Physical 
examination disclosed 8 scars over the left shoulder and left 
scapular region that were all well healed.  One of the scars 
in the suprascapular region showed evidence of soft tissue 
deject.  There was no limitation of motion or abnormality 
except for scars in the left shoulder region.  No evidence of 
instability was present.  The impression was residuals of 
shrapnel wounds of the left shoulder, mild and slightly 
symptomatic.  

As of VA orthopedic examination of November 1947, there were 
multiple scars of various sizes, one being 11/2 inches in 
diameter, and depression of the left shoulder and upper left 
back.  The left shoulder had full range of motion.  The 
pertinent diagnosis was shell fragment wound of the left 
shoulder, upper left back, with healed multiple scars, 
nondisabling.  

The 10 percent rating was continued for shell fragment wound 
scars of the left shoulder and upper left back under 
Diagnostic Code 7803 by rating action of February 1947.

When the veteran was hospitalized at a VA facility in April 
1948, examination revealed some crepitus of the left shoulder 
joint with motion without loss of motion or strength.  
Reflexes were equal and active but the grip of the left hand 
was somewhat week.  Numerous small foreign bodies in the 
region of the left clavicle, secondary to bomb fragment 
wounds, were noted to be unchanged.  On VA examination of 
February 1949, the examiner concluded that there was no 
permanent deformity or disability observed relative to the 
left shoulder shell fragment wounds, except for several well-
healed scars on the left should proximal to the scapula 
ranging from 1/4 to 2-inches in diameter.  In June 1949, VA 
physical examination revealed that all wounds of the left 
shoulder region and posterior thoracic area were well healed.  
There was no loss of motion due to shell fragment wounds, no 
atrophy, no hyperesthesia or paralysis.  Any complaints were 
considered psychosomatic.  

VA progress notes of January 1952 show that there was normal 
shoulder motion and cutaneous sensation.  The impression was 
that the scars from the shrapnel wounds were probably 
symptomatic at times.  During VA examination of May 1952, it 
was noted that the veteran was left-handed and that there 
were multiple healed scars on the back and left shoulder.  
The examiner noted that there was no muscle disability and no 
limitation of motion.  The diagnosis was gunshot wound of 
left shoulder and back, healed.  In August 1954, the VA 
examiner found that there had been no change from previous 
examinations.  

In September 1954, the 10 percent evaluation was confirmed 
and continued under Diagnostic Code 7804.  That rating 
remains in effect.

A VA hospital summary dated from December 1961 to January 
1961 shows that the veteran had wounds of the left shoulder, 
left scapula area and left back, but no paravertebral muscle 
spasm was present on examination.  

VA musculoskeletal examination in February 1978 revealed a 
healed scar of the posterior area and multiple scars of the 
left upper dorsal chest area.  Range of motion was normal.  
X-ray findings revealed metallic foreign body of the left 
upper lung field and left shoulder girdle.  The diagnosis was 
shell fragment wound of left shoulder and left upper back.  

At his personal hearing in September 1978, the veteran 
testified that he lost time from work as a result of his 
service-connected disabilities.  Hearing Transcript (T.) at 
page 2.  He also stated although left-handed, he did not have 
loss of motion of his left hand or shoulder.  T. at 10.  He 
had difficulty with grabbing or hanging onto items.  His hand 
was weak and fatigued easily.  Id.  The veteran also 
testified that he did not take medication, but he 
participated in physical therapy.  T. at 11-12.  

An October 1978 VA examination report shows that the veteran 
complained of recurring shoulder and back pain that 
interfered with sleeping and caused discomfort.  VA 
outpatient treatment reports dated from September 1983 to 
November 1987 show that in January 1987, the veteran 
complained of constant left shoulder pain and that objective 
evaluation revealed multiple shrapnel scars over the left 
side with full range of motion and without atrophy.  The 
assessment was pain secondary to shrapnel.  The reports show 
treatment for left shoulder pain in November 1987 as well.

Reports of x-ray studies accomplished in May 1988 reveal 
multiple small metallic fragments of the left clavicle, 
especially of the infraclavicular region, anteriorly at the 
sternoclavicular articulation, and in the soft tissues of the 
upper arm.  Evidence of dislocation was not demonstrated. 

VA examination in September 1988 specifies that at that time 
the veteran was being evaluated for shell fragment wounds of 
the left shoulder and upper back with multiple scars.  
Examination revealed six irregular scars on the anterior and 
posterior aspect of the (left) shoulder involving primarily 
the trapezius muscle with evidence of muscle defect, soft 
tissue loss, and adherence of the overlying scar tissue to 
the muscle.  The veteran however carried the shoulder at the 
normal angle and elevation.  Elevation was to 160 degrees 
with abduction to 150 degrees, internal rotation to 80 
degrees, and external rotation to 60 degrees.  Weakness on 
resisting shoulder shrug when compared to the right was 
noted.  The veteran could place the left hand behind his head 
and lumbosacral area and could perform a throwing motion.  
The impressions were history of shell fragment wound to area 
of left shoulder with multiple scars, confirmed on 
examination; loss of muscle tissue in Muscle Group I with 
residual weakness; and limitation of motion about left 
shoulder.  

VA outpatient treatment reports dated from October 1990 to 
May 1995 show in April 1994 the veteran complained of pain of 
the left shoulder with feelings of coldness and shaking of 
the left hand.  At that time, clinical findings revealed 
multiple scars of the back with no apparent abnormalities of 
the left shoulder.  Range of motion was full and no 
neurological deficits of the upper extremity were noted.  
Radiographic reports dated in November 1993 and April 1994 
are also of record.  The reports, inter alia, show scattered 
metallic particles at the base of the skull, left side of the 
neck, and left anterior chest wall.  

An August 1995 medical statement from B.E.L., M.D., of 
Southwest Medical Associates Incorporated, shows that the 
veteran complained of pain and a tremor.  The doctor noted 
that the veteran had a persistent tremor of the hands, which 
appeared to be an attention tremor and also appeared to be a 
tremor of age.  The veteran however worked with his hands and 
the tremor seemed to abate itself.

During VA examination of the muscles and joints in September 
1995, the veteran complained of pain of the left shoulder and 
sternoclavicular and a tremor of the upper extremity.  
Objective findings showed muscle defects of the left 
trapezius muscle with five areas of scarring and muscle 
tissue beneath the scars.  On specific evaluation, scarring 
of the left trapezius measuring between .5 and 4-centimeters 
was noted.  Findings also showed mild tenderness to 
palpation, adhesive to underlying tissue, and pain over the 
sternum and clavicular joint.  The joint and sternoclavicular 
were enlarged and painful and a deformed and tender scar 
overlying the costosternal rib #4 was present.  Nevertheless, 
range of motion was normal, as flexion and abduction were to 
180 degrees, respectively, with extension to 40 degrees and 
internal and external rotation to 90 degrees, respectively.  
Strength was normal, no damage to tendons was demonstrated, 
and no evidence of muscle hernia was present.  The 
impressions on muscle examination were shell fragment wound 
and gunshot wounds of the left shoulder, anteriorly and 
posteriorly; and osteoarthritis of left sternoclavicular 
joint of 4th costochondral articulation.  The impression on 
examination of the joints was normal left shoulder joint.  

At his personal hearing in August 1996 before a hearing 
officer, the veteran testified that he could stretch out his 
arms and lift it above his shoulder.  The veteran also stated 
that he experienced pain of the arm after sleeping on it.  

At his August 1997 hearing before a Member of the Board, the 
veteran testified that he lived with pain.  T. at 3.  He also 
stated that he was left-handed but he could not write 
anymore.  He had tremors of the body.  T. at 4.  

VA outpatient treatment report dated from November 1993 to 
November 1998 contain a July 1995 radiology report showing no 
evidence of bone or joint abnormality but reflecting small 
shrapnel about the left clavicle and left upper lung area.  
The clinical reports show that the veteran received treatment 
for complaints of pain of the left shoulder in April 1998.  
At that time, the veteran stated that he had experienced pain 
since the day before and had difficulty lifting his arm.  The 
veteran denied incurring any trauma but stated after getting 
out of bed, he could not lift his arm.  The assessment was 
complaints of left arm pain.  

Complaints of pain were also documented on VA examination in 
October 1998.  Objective evaluation revealed seven scars of 
the back of the neck and upper shoulders and one on the 
anterior shoulder of the left.  The scars were not tender but 
two were depressed.  Evidence of muscle atrophy was not seen, 
except around the small depression of the two wounds.  The 
examiner noted as best as he could ascertain, the veteran's 
strength was good of the left upper extremity.  Flexion was 
to 178 degrees with abduction to 180 degrees and extension to 
65 degrees.  The veteran "internally rotated to T12" and 
"externally rotated to 48 degrees."  Atrophy of the deltoid 
was not seen and good strength on abduction with resistance 
of the deltoid was noted.  X-ray findings revealed no acute 
fracture or dislocation.  The left humeral head was 
appropriately seated within the glenoid fossa.  Numerous 
metallic fragments were present within the overlying 
surrounding soft tissues.  The impression was multiple 
fragment wounds to the thoracic spine and neck with no 
neurological loss and with minimal muscular loss.  

After examination, the examiner stated that the muscle groups 
involved were the para-cervical muscles of the left, probably 
the trapezius, the paraspinalis muscles on the left, and the 
thoracic spine.  He could not discern which precise muscles.  
The examiner also stated as far as he could see there were no 
complications with these wounds.  No evidence of infection, 
old or new, was present and with respect to weakened motion, 
fatigability and incoordination, those symptoms were not 
demonstrated.  Also any soft tissue loss present was so 
minimal that it could not be quantitated.  Regarding the 
veteran's complaints of pain, the examiner stated no doubt 
some minor amount of discomfort may be present but there were 
no objective manifestations to demonstrate this.  The veteran 
was very robust and demonstrative.  The examiner then 
concluded the veteran incurred fragment wounds over 54 years 
before and they have been stable over 53 years.  They also 
caused no significant impairment.  The veteran's ability to 
perform average employment was normal, keeping in mind that 
he is 78 years old.

After reviewing the foregoing evidence, in January 1999, the 
RO confirmed and continued the assigned 10 percent 
evaluation.


II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Rating Schedule provides that scars, other than 
disfiguring head, neck, or facial scars, or residuals of 2nd 
or 3rd degree burns, are rated based on healing, 
symptomatology, or on impairment of function of the part 
affected.  A 10 percent rating is warranted for a scar which 
is poorly nourished with repeated ulceration, or which is 
tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

Diagnostic codes involving the shoulder of the major 
extremity require associated malunion of the clavicle or 
scapula for a 10 percent evaluation, or associated malunion 
of the humerus causing moderate deformity, or limitation of 
motion of the arm at the shoulder level, for a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 
5203 (1998).

Normal shoulder motion includes a range of motion of forward 
elevation (flexion) and abduction from 0 degrees to 180 
degrees.  Normal internal rotation and external rotation 
range from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate 
I (1998).  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Evaluations of muscle disabilities from shell fragment wounds 
are categorized as mild, moderate, moderately severe and/or 
severe consistent with factors set out in 38 C.F.R. § 4.56 
(1998).  The rating criteria for muscle group injuries were 
changed, effective July 3, 1997.  62 Fed.Reg. No. 106, 30235-
30240 (June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purposes of these changes 
were to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. No. 106, 30235-30237.  
As revised, 38 C.F.R. § 4.56 provides, in pertinent part, 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  The levels of disabilities 
are defined as follows:

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound  by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment  of wound.  Record 
of consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56(d), as amended at 62 Fed. Reg. 30235 (June 
3, 1997).  

38 C.F.R. § 4.73, Diagnostic Code 5301 (1998) contemplates 
injuries to Muscle Group I, the extrinsic muscles of the 
shoulder girdle (trapezius, levator scapulae and serratus) 
controlling upward rotation of the scapula or elevation of 
the arm above shoulder level.  The rating provision provides 
that a 10 percent rating is warranted for moderate 
disability, a 30 percent evaluation is warranted for 
moderately severe muscle injury of the major extremity, and a 
40 percent evaluation is warranted for severe disablement of 
the major extremity.  Id.  

38 C.F.R. § 4.73, Diagnostic Code 5320 (1998) contemplates 
injuries to Muscle Group XX, the cervical and thoracic spinal 
muscles, sacrospinalis.  The rating provision provides that a 
10 percent evaluation is warranted for moderate impairment, a 
20 percent evaluation is warranted for moderately severe 
impairment, and a 40 percent evaluation is warranted for 
severe impairment.  Id.  

Prior to July 3, 1997, the criteria for Diagnostic Codes 5301 
and 5320 were the same.  38 C.F.R. § 4.73, Diagnostic Codes 
5301, 5320 (1996).


III.  Analysis

In this case, the veteran's shell fragment wounds of the left 
shoulder and upper back has been evaluated as 10 percent 
disabling under Diagnostic Code 7804.  As noted above, 
Diagnostic Code 7804 allows a 10 percent evaluation for scars 
which are poorly nourished with repeated ulceration, or which 
are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Because the 
veteran's shell fragment wound scarring of the left shoulder 
and upper back are productive of tenderness and pain, the 
Board finds that a 10 percent evaluation in this regard is 
proper.  It is also noted that a 10 percent rating is the 
maximum rating percentage allowable under the aforementioned 
schedular provisions.  Thus, entitlement to an increased 
rating in excess of 10 percent for the scarring of the left 
shoulder and upper back is prohibited.  Id.
 
Nevertheless, the Court has held that the Board is required 
to consider a claim under all applicable provisions of law 
and regulation whether or not the claimant specifically 
raises the applicable provision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592-93 (1991).  As such, the Board was 
obligated to consider other applicable provisions of 
38 C.F.R. § Part 4.  As discussed below, after reviewing 
other pertinent provisions, the Board finds that entitlement 
to an increased evaluation in excess of 10 percent is not 
warranted.

In this regard, the Board finds that entitlement to an 
increased evaluation in excess of 10 percent is not warranted 
under Diagnostic Codes 5201, 5202, and 5203.  The clinical 
data is devoid of any finding showing associated malunion of 
the clavicle or scapula or associated malunion of the humerus 
causing moderate deformity.  The record also fails to show 
limitation of motion of the arm at the shoulder level.   
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203.  By 
history and currently, range of motion of the left arm has 
been good, see 38 C.F.R. § 4.71, Plate I, and laboratory 
findings do not reflect any evidence of malunion of the left 
clavicle, scapula or humerus.  On recent examination, flexion 
was to 178 degrees with abduction to 180 degrees and 
extension to 65 degrees.  In addition, X-ray findings 
revealed no evidence of acute fracture or dislocation and the 
left humeral head was appropriately seated within the glenoid 
fossa.  As such, the requisite criteria for an increased 
rating in excess of 10 percent under the aforementioned 
schedular provisions have not been met.  Id.  

In addition, when applying the old and new muscle injury 
criteria, entitlement to an increased evaluation in excess of 
10 percent is not warranted under Diagnostic Codes 5301 and 
5320.  Indeed, the criteria under 38 C.F.R. § 4.56 reflect 
contemplation of actual injury to muscle structure such as 
that caused by a gunshot or shrapnel wound.  Nevertheless, in 
this case, the veteran's service-connected disability, 
although involving some insignificant tissue loss, is clearly 
not the result of any through-and-through wound or injury 
involving muscle penetration.  Further, although tenderness 
and pain of the left shoulder and upper back is present, the 
shell fragment wound of the left shoulder and upper back 
disability is not productive of moderate or moderately severe 
impairment under Muscle Group I or Muscle Group XX.  See 
generally, 38 C.F.R. § 4.73, Diagnostic Codes 5301, 5320.  
Again, on recent clinical evaluation, range of motion of the 
left shoulder was good and strength of the left upper 
extremity was good.  Evidence of atrophy of the deltoid was 
absent and any soft tissue loss that the veteran had was so 
minimal that it could not be quantitated.  The impression was 
multiple fragment wounds of the thoracic spine and neck 
without neurological loss and with minimal muscular loss and 
the examiner opined that there were no complications 
associated with the veteran's wounds.  Here, the record is 
devoid of findings showing loss of power or lowered threshold 
of fatigue when compared with the right side or indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles when compared with the 
right side.  The veteran's strength and endurance is normal.  
Considering the foregoing, the objective evidence fails to 
demonstrate evidence of moderate or moderately severe 
impairment of either Muscle Group I or Muscle Group XX.  
Accordingly, an increased evaluation in excess of 10 percent 
in this regard is not warranted.  38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Codes 5301, 5320.

The veteran's complaints of pain of the left shoulder and 
upper back and objective findings of pain and tenderness are 
acknowledged.  Functional loss due to pain, supported by 
adequate pathology, is recognized as resulting in disability.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40.  In this case, however, in spite of 
the positive findings of pain and tenderness, clinical 
findings do not show evidence of weakened movement, 
diminishment of excursion, strength, speed, coordination, and 
endurance.  The veteran has good range of motion of the left 
shoulder with good strength of the left upper extremity.  
Atrophy of the deltoid is absent as well.  Moreover, in 1998, 
the examiner stated as far as he could see there were no 
complications involving the service-connected wounds.  There 
was no evidence of infection, old or new, and no evidence of 
weakened motion, fatigability, and incoordination 
attributable to the veteran's injuries.  Regarding the 
veteran's complaints of pain, the examiner added no doubt the 
veteran may experience minor discomfort, but there were no 
objective manifestations to demonstrate this.  The veteran 
was very robust and demonstrative.  In view of the foregoing, 
clinical findings show that the veteran's pain and tenderness 
is not productive of an increased impairment.  Section 4.40 
does not provide for a separate rating for pain, but provides 
for an additional rating in conjunction with applicable 
rating criteria, Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Under the current Diagnostic Code 7804, the 
tenderness and pain from the scarring are already 
contemplated in the 10 percent rating.  The recent clinical 
evidence is not demonstrative of functional impairment as a 
result of pain.  Thus, a rating in excess of the 10 percent 
assigned is not warranted on this basis.  

Further, in addition to considering the application of 
alternate diagnostic codes, the Board has also considered 
whether any separate disability evaluation is warranted in 
this case.  Here the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Board also acknowledges the veteran's complaints of 
experiencing tremors of the left hand and that he relates 
that symptom to his service-connected disability.  In this 
regard, the Board stresses that in August 1995, B.E.L., M.D., 
stated that the veteran's tremor of the hand appeared to be 
an attention tremor and a tremor of age.  The physician did 
not relate the veteran's tremor disability to his service-
connected shell fragment wounds of the left shoulder and 
upper back and no other competent evidence of record 
attributes the tremor of the hand to the service-connected 
disability.  In the instant case, the veteran's left shoulder 
and left upper back scars are recognized as producing 
tenderness and pain on objective examination.  With regard to 
his service-connected disability, the veteran has not 
evidenced any separate or distinct symptomatology such as 
neurologic impairment, muscle damage or limitation of motion 
so as to warrant the assignment of a separate evaluation 
under any applicable diagnostic code.  See 38 C.F.R. § 4.14.  

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (1998), have been considered.  In 
an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  In fact, on recent examination the examiner 
wrote the veteran's ability to perform average employment 
would be normal while keeping in mind that he is 78 years 
old.  The examiner also wrote that the veteran incurred 
fragment wounds over 54 years before and they have been 
stable over 53 years and caused no significant impairment.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).



ORDER

A disability evaluation in excess of 10 percent for shell 
fragment wounds of the left shoulder and left upper back, 
with scars is denied.



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals



 


